            Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 1 of 22



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION


DIOCESAN MIGRANT                                      §
& REFUGEE SERVICES, INC.                              §
                                                      §
v.                                                    §          Civil Action No. 3:19-CV-00236
                                                      §
UNITED STATES IMMIGRATION                             §               COMPLAINT FOR
AND CUSTOMS ENFORCEMENT                               §               DECLARATORY AND
                                                      §               INJUNCTIVE RELIEF


                        PLAINTIFF’S ORIGINAL COMPLAINT

                             I.     PRELIMINARY STATEMENT

       1.      In March 2019, the U.S. government implemented a policy in the El Paso sector

titled the Migrant Protection Protocols (“MPP”). Pursuant to the MPP, selected asylum seekers

must remain in Mexico while they wait for U.S. immigration judges to hear their asylum cases –

exposing individuals and families to imminent threat of murder, kidnapping, rape, assault, and

other violence in Ciudad Juárez and limiting their access to counsel.

       2.      When asylum seekers subjected to the MPP are scheduled to appear in front of an

immigration judge, they are only allowed to enter the United States in the custody of U.S.

Immigration and Customs Enforcement (“ICE”) for purposes of the hearing.

       3.      During the entire time they are in the United States to attend their hearing, they are

under the direct custody of ICE. ICE controls who the asylum seekers subjected to the MPP may

speak with and where they may go while they are in the United States.

       4.      There are currently over 12,000 migrants under the auspices of the MPP in the El

Paso-Ciudad Juárez region.




                                                             Plaintiff’s Original Complaint - Page 1 of 14
             Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 2 of 22



       5.      Only around 1.3 percent of asylum seekers subjected to the MPP are currently

represented by counsel.

       6.      Well-established local organizations – including Diocesan Migrant and Refugee

Services (“DMRS”), Catholic Charities of Southern New Mexico, and Las Americas Immigrant

Advocacy Center, among others – regularly provide important know-your-rights information for

asylum seekers prior to their appearance in front of an immigration judge. Asylum seekers

subjected to the MPP are only in the United States for brief stretches of time on the days they have

hearings in the immigration courts. On those days, these organizations have only been able to

speak with asylum seekers subjected to this new policy about their rights during a one-hour period

prior to their hearings. These organizations provided informal know-your-rights presentations in

the public waiting area where the asylum seekers were held in ICE custody prior to their hearings,

from the inception of the MPP in the El Paso sector until approximately June 25, 2019.

       7.      On or about June 25, 2019, ICE and the U.S. Department of Justice Executive

Officer for Immigration Review (“DOJ-EOIR”) informed staff of these organizations that they

would no longer be permitted to provide know-your-rights information to asylum seekers in the

waiting area. These U.S. governmental entities stated that they were acting pursuant to policies

that have not been disclosed to DMRS or any other organization that was providing these much-

needed services.

       8.      This case is about the unlawful refusal of ICE to timely and fully release agency

records about this clandestine policy in response to the Freedom of Information Act (“FOIA”)

request Plaintiff filed on July 1, 2019.

                             II.     JURISDICTION AND VENUE

       9.      This Court has subject-matter jurisdiction over Plaintiff’s FOIA claims pursuant to

28 U.S.C. § 1331 (federal question) and 5 U.S.C. § 552(a)(4)(B) (FOIA). Plaintiffs’ request for

                                                             Plaintiff’s Original Complaint - Page 2 of 14
             Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 3 of 22



declaratory and other relief is properly subject to this Court’s subject-matter jurisdiction pursuant

to 28 U.S.C. §§ 1331, 2201(a), and 2202.

       10.     Venue is proper within this District under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§§ 1391(b)(1), (b)(2), and (e)(1).

                                         III.    PARTIES

       11.     Plaintiff DMRS is a 501(c)(3) organization based on El Paso, Texas.

       12.     DMRS is the largest provider of free and low cost immigration legal services in

West Texas and New Mexico. Its mission is to provide legal services to immigrants and engage

in public advocacy and community outreach to advance justice and protect the rights of those they

serve in the spirit of gospel values.

       13.     DMRS serves individuals residing in eleven counties in Far West Texas and in the

state of New Mexico.

       14.     An integral part of DMRS’s work is the provision of no-cost, know-your-rights

presentations to members of the community and those who are in custody. DMRS also hosts

Continuing Legal Education seminars for practicing attorneys so they may understand the ever-

changing landscape of immigration law.

       15.     DMRS also engages in dissemination of information as part of its mission. DMRS

regularly sends press releases to extensive media lists about the changing immigration laws and

its impact on the border region.

       16.     DMRS has two full-time staff dedicated to distributing its publications and

announcements through its website, its blogs, its newsletters, its email listserv, and press releases.

Its Facebook page has more than 1,500 followers and its Twitter account has more than 375

followers. In 2018 alone, DMRS was featured in more than 20 news stories – including local,

statewide, and national outlets.

                                                              Plaintiff’s Original Complaint - Page 3 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 4 of 22



        17.      Timely, complete, and accurate information about ongoing government operations

is key to the effectiveness of DMRS’ legal services and advocacy work.

        18.      Plaintiff has constructively exhausted all non-futile administrative remedies.

        19.      Defendant U.S. Immigration and Customs Enforcement (“ICE”) is an executive

agency component of the U.S. Department of Homeland Security (“DHS”) and an “agency” within

the meaning of 5 U.S.C. § 552(f)(1).

                                              IV.      FACTS

A.      The Implementation of the MPP and its Effect on Asylum Seekers’ Rights to
        Counsel.

        20.      The MPP were created by the U.S. Department of Homeland Security (“DHS”) in

January 2019 to drastically change how the claims of many asylum seekers – including families –

would be processed by DHS and DOJ-EOIR.

        21.      The MPP ordered that “certain foreign individuals entering or seeking admission to

the U.S. from Mexico . . . may be returned to Mexico and wait outside of the U.S. for the duration

of their immigration proceedings . . .”1

        22.      Under this policy, the U.S. government forces asylum seekers to return to regions

of Mexico experiencing record levels of violence, where they must remain for the duration of their

asylum proceedings.

        23.      The MPP began in California in January 2019 and came to the El Paso sector in

March 2019 – drastically changing the landscape of the provision of legal services to migrants.2

        24.      Under the MPP, for persons suspected of entering the United States without

inspection (“EWI”) via the southern border between Ports of Entry, DHS applies unpublished


1
  U.S. Dep’t of Homeland Security, Migrant Protection Protocols, (Jan. 24, 2019), available at
https://www.dhs.gov/news/2019/01/24/migrant-protection-protocols (last accessed July 25, 2019).
2
  Mónica Ortiz Uribe, “Migrant Protection Protocols May Not Deliver Promised Aid to Asylum-Seekers,” National
Public Radio (May 9, 2019), available at https://www.npr.org/2019/05/09/721704472/migrant-protection-protocols-
may-not-deliver-promised-aid-to-asylum-seekers.
                                                                    Plaintiff’s Original Complaint - Page 4 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 5 of 22



criteria to select some of these persons to enter into ordinary removal proceedings under 8 U.S.C.

§ 1225(b)(2) rather than expedited removal proceedings under 8 U.S.C. § 1225(b)(1).

        25.      Under the MPP, DHS places all persons who meet the definition of “arriving alien”

stated in 8 C.F.R. § 1001.1(q) in ordinary removal proceedings under 8 U.S.C. § 1225(b)(2).

        26.      For those persons placed in ordinary removal proceedings, whether EWI or

“arriving aliens,” DHS selects individuals who will be returned to Mexico pursuant to the MPP for

the duration of their ordinary removal proceedings. These individuals are provided with a Notice

to Appear for their immigration court proceedings, a handout with initial MPP processing

information, and a list of legal service providers. Their initial hearing before an immigration judge

is often months out. Those in the El Paso sector are then unceremoniously pushed back into Ciudad

Juárez to wait until their first hearing date.

        27.      Asylum seekers who are subjected to the MPP are not Mexican citizens and rarely

have any connection to the Ciudad Juárez region. They are usually penniless and are typically not

authorized to work in the country of Mexico. Shelters in Ciudad Juárez and other border

communities are perpetually overcapacity. They cannot and do not offer housing to all individuals

subjected to the MPP.

        28.      As a result, migrants subjected to the MPP are forced to live on the streets or in

other precarious conditions and are put at an increased risk of murder, kidnapping, rape, assault,

extortion, trafficking, and other violence.3




3
 See, id. See also Tanvi Misra, “An expanded ‘remain in Mexico’ policy may cause more suffering, not curb
migration,” Roll Call (June 10, 2019), available at https://www.rollcall.com/news/congress/expanded-remain-
mexico-policy-may-cause-suffering-not-curb-migration; Joel Rose and Laura Smitherman, “Fear, Confusion and
Separation as Trump Administration Sends Migrants Back to Mexico,” National Public Radio (July 1, 2019),
available at https://www.npr.org/2019/07/01/736908483/fear-confusion-and-separation-as-trump-administration-
sends-migrants-back-to-mex.
                                                                    Plaintiff’s Original Complaint - Page 5 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 6 of 22



        29.     These conditions make it difficult for migrants subjected to the MPP to prepare

their asylum applications. Instead of being able to focus on their cases, asylum seekers forced to

return to Mexico have to focus on trying to survive.

        30.     This increased risk is particularly concerning given that many asylum seekers

subjected to the MPP are family units, including infants and children.4

        31.     As a result of these conditions, most private practitioners refuse to take the asylum

cases of migrants subjected to the MPP because of the risk and time it takes to handle these cases

with clients living in precarious conditions in Ciudad Juárez.5

        32.     No reliable means of communication exist to facilitate representation of asylum

seekers forced to remain in Mexico, as many lack access to telephones or internet connections.

Lines for pedestrians and vehicles seeking to enter the United States at Ports of Entry routinely

require an hours-long wait, impeding attorney-client visits in Mexico. Attorneys are further

deterred by the challenge of arranging insurance coverage, visas, and other logistics.

        33.     Harassment of U.S.-based immigration attorneys by Mexican authorities—and by

U.S. authorities upon return to the United States—has become a persistent concern.

        34.     In addition, nonprofit organizations – which are responsible for the safety of their

staff – are also finding it increasingly difficult to attend to the legal needs of this vulnerable

population as they, themselves, start to become targets of organized crime.

        35.     The conditions in Mexican border communities pose security threats to U.S.

attorneys, both due to generalized violence and targeted violence.                 Staff members of the

organizations attempting to provide legal services to asylum seekers subjected to the MPP have

been approached by coyotes and threatened by kidnappers who prey on their clients.


4
 Monica Ortíz Uribe, “Migrant Protection Protocols May Not Deliver Promised Aid to Asylum-Seekers.”
5
 Julian Resendiz, “Migrants Struggling for Lawyers,” KTSM (June 12, 2019), available at
https://www.ktsm.com/news/migrants-struggling-for-lawyers/.
                                                                  Plaintiff’s Original Complaint - Page 6 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 7 of 22



        36.     These dangers have become so concerning that a union representing asylum officers

– the federal employees responsible for handling the non-refoulement interviews for migrants

subjected to the MPP – recently filed an amicus brief opposing the MPP because it may send

asylum seekers to locations where they will face persecution in violation of U.S. and international

refugee law.6

        37.     The only times that individuals subjected to the MPP are permitted to enter the

United States are on the dates of their hearings in immigration court.

        38.     On those dates, they must present at a designated Port of Entry, and DHS allows

them into the United States only for the brief period necessary to attend their removal proceedings.

ICE transports them from the Port of Entry to the immigration court, maintains custody of them

for the duration of their time in court, and transports them back to the Port of Entry after their

hearing. ICE personnel and contractors, some of whom are armed, escort the asylum seekers for

the entirety of their time in the United States. After each hearing, they are again forced to return

to Mexico until their next hearing date.

        39.     DMRS and other local immigrant rights organizations and attorneys—most of

which are on the list of legal service providers given to asylum seekers during their initial

processing pursuant to the MPP—focused their efforts on providing legal services during the brief

periods of time that asylum seekers are in the United States for their proceedings in immigration

court. This focus was particularly necessary given the severity of the security risks in Ciudad

Juárez and the significant barriers to access to counsel there.




6
  Camilo Montoya-Galvez, “Asylum officers ask court to block Trump’s ‘Remain in Mexico’ policy in surprising
filing,” CBS News (June 27, 2019), available at https://www.cbsnews.com/news/remain-in-mexico-asylum-officers-
ask-federal-court-to-block-trump-administration-immigration-policy/.
                                                                   Plaintiff’s Original Complaint - Page 7 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 8 of 22



        40.     Under the MPP policy, individuals subjected to the MPP are afforded one hour to

meet with counsel prior to their scheduled hearing time on the days they have proceedings in

immigration court.7

        41.     At no cost, DMRS and other legal service providers routinely met with pro se

migrants subjected to the MPP in the waiting area of the immigration court, during the designated

one-hour period, until ICE and DOJ-EOIR prohibited those activities. They provided individual

consultations and general know-your-rights presentations to these migrants in the critical time that

migrants had immediately before they would face an immigration judge in their case. At the

discretion of the immigration judges, these legal service providers would also regularly serve as

the “friend of court” during removal proceedings for asylum seekers subjected to the MPP.

        42.     This limited time to provide know-your-rights information was a vital part of

securing access to counsel and providing migrants subjected to the MPP with an opportunity to

understand this foreign and constantly changing legal system.

        43.     Given the sheer impossibility for legal service providers along the border to provide

full representation to the thousands of migrants subjected to the MPP, the know-your-rights

presentations were an essential means of providing fundamental information to pro se migrants.

        44.     Further, the “friend of court” provided important assistance to the immigration

judges to help ensure that migrants subjected to the MPP were able to understand and participate

in the proceedings that would ultimately determine whether they were permitted to obtain refuge

in the United States.




7
 Memorandum from Nathalie R. Asher, Acting Executive Associate Director, to Field Office Directors,
Enforcement and Removal Operations, U.S. Immigration and Customs Enforcement, “Migrant Protection Protocols
Guidance” at 3 (Feb. 12, 2019), available at
https://www.ice.gov/sites/default/files/documents/Fact%20sheet/2019/ERO-MPP-Implementation-Memo.pdf.
                                                                  Plaintiff’s Original Complaint - Page 8 of 14
                Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 9 of 22



          45.    Individuals in removal proceedings have a right to legal representation. A vital

element of this right includes the ability of such individuals to access legal counsel. This principle

is reflected and recognized in the MPP policy.8

          46.    Nonetheless, in or around June 25, 2019, ICE and DOJ-EOIR made the

unannounced decision to block access by any legal service provider to pro se migrants awaiting

their court hearing in the waiting area of the immigration courts in El Paso, Texas.

          47.    While this new policy was not published or made publicly available, legal service

providers were told in-person by ICE and DOJ-EOIR that the new policy meant that no “third-

party contact” with migrants subjected to the MPP would be permitted, other than for attorneys

who had entered an appearance on behalf of a respondent.

          48.    In practice, since the implementation of the decision on June 25, 2019, attorneys in

El Paso are only able to access their individual clients during the designated one-hour period before

their hearing if they present a file-stamped EOIR-28 form to the ICE personnel or contractors who

are guarding the migrants subjected to the MPP who have been brought to court that day.

          49.    Since approximately June 25, 2019, no one has been permitted to do know-your-

rights presentations or legal consultations or intakes for pro se MPP respondents.

          50.    In addition, in or around July 8, 2019, DOJ-EOIR made the unannounced decision

to prohibit “friend of court” for all removal proceedings for migrants subjected to the MPP.

          51.    Legal service providers in El Paso have been told repeatedly in-person by DOJ-

EOIR that the immigration judges no longer have the discretion to determine whether to permit

attorneys to serve as “friend of court” in MPP proceedings.

          52.    Since approximately July 8, 2019, no one has been permitted to serve as “friend of

court” in the El Paso immigration courts for pro se migrants subjected to the MPP.


8
    Id.
                                                              Plaintiff’s Original Complaint - Page 9 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 10 of 22



        53.     Neither DMRS nor any of the other legal service providers who had been providing

know-your-rights information to pro se migrants subjected to the MPP had ever been told by ICE

or DOJ-EOIR of any substantive concerns regarding their contact with migrants during the

designated hour before court.

        54.     Indeed, these organizations are listed on the legal service providers handout that

asylum seekers receive when placed into the MPP, and during their hearings immigration judges

routinely urge them to contact attorneys on that list.

        55.     Nevertheless, ICE and DOJ-EOIR now prohibit these organizations from having

any contact with pro se asylum seekers on the days that they appear for court, based on clandestine

policies that have not been made available to the affected organizations.

        56.     Meanwhile, implementation of the MPP policy has expanded to additional

locations along the U.S.-Mexico border.9

        57.     More than 20,000 migrants have already been forced to return to Mexico pursuant

to this policy.10

        58.     At current rates, more than 110,000 migrants are likely to be subjected to the MPP

by the end of this calendar year. Lack of access to counsel is a critical issue for these asylum

seekers.




9
  Gus Bova, “Nuevo Laredo, Trump’s ‘Remain in Mexico’ Program Feels Chaotic and Dangerous,” Texas Observer
(July 31, 2019), available at https://www.texasobserver.org/in-nuevo-laredo-trumps-remain-in-mexico-program-
feels-chaotic-and-dangerous/; Camilo Montoya-Galvez, “U.S. will now return asylum seekers to one of Mexico’s
most dangerous areas,” CBS News (July 19, 2019), available at https://www.cbsnews.com/news/remain-in-mexico-
u-s-will-now-return-asylum-seekers-in-rio-grande-valley-back-to-mexico/.
10
   Gus Bova, “Nuevo Laredo, Trump’s ‘Remain in Mexico’ Program Feels Chaotic and Dangerous.”
                                                                 Plaintiff’s Original Complaint - Page 10 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 11 of 22



        59.      It was recently reported that in an internal email, an unnamed National Security

Council official stated, “My mantra has persistently been presenting aliens with multiple

unsolvable dilemmas” in order to deter them from coming to the United States.11

        60.      This is the troubling context in which ICE and DOJ-EOIR have instituted their new

clandestine policies restricting access to counsel for migrants subjected to the MPP.

B.      Defendants’ Unlawful Withholdings in Response to Plaintiffs’ FOIA Request.

        61.      On July 1, 2019, Plaintiff sent ICE a FOIA request seeking records in ICE’s

possession regarding any policies applicable to access to counsel pursuant to the MPP. Exhibit

#1. Plaintiff’s request included but was not limited to:

                 1.       Any policies, rules, interpretations, instructions, procedures, or guidance
                          documents that were created, modified, or disseminated in June 2019 that
                          are applicable to access to counsel pursuant to the Migrant Protection
                          Protocols, specifically regarding the one hour prior to the scheduled hearing
                          time in immigration court that affords respondents an opportunity to meet
                          in person with attorneys.

                 2.       Any policies, rules, interpretations, instructions, procedures, or guidance
                          documents that were created, modified, or disseminated between December
                          1, 2018 and the date of processing of this request that are applicable to
                          access to counsel pursuant to the Migrant Protection Protocols and that
                          discuss, describe, reference, or otherwise refer to:

                          a.      Know Your Rights presentations or other orientations or general
                                  information sessions provided to respondents subjected to the
                                  Migrant Protection Protocols, during the one hour prior to their
                                  scheduled hearing time in immigration court;
                          b.      Individuals serving as Friend of the Court during removal
                                  proceedings for respondents pursuant to the Migrant Protection
                                  Protocols;
                          c.      The location(s) in which respondents subjected to the Migrant
                                  Protection Protocols shall be seated or otherwise restricted to, during
                                  the one hour prior to the scheduled hearing time in immigration
                                  court that affords respondents an opportunity to meet in-person with
                                  attorneys;


11
  Julia Ainsley, “Stephen Miller wants Border Patrol, not asylum officers, to determine migrant asylum claims,”
NBC News (July 29, 2019), available at https://www.nbcnews.com/politics/immigration/stephen-miller-wants-use-
border-agents-screen-migrants-cut-number-n1035831.
                                                                    Plaintiff’s Original Complaint - Page 11 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 12 of 22



                       d.      The handling of respondents subjected to the Migrant Protection
                               Protocols by EOIR security personnel, ICE ERO, or contractors
                               associated therewith, during the one hour prior to the scheduled
                               hearing time in immigration court that affords respondents an
                               opportunity to meet in-person with attorneys; and
                       e.      The provision of information to attorneys, accredited
                               representatives, or others – and any restrictions or prohibitions
                               thereof – regarding the EOIR docket or upcoming hearing dates for
                               respondents subjected to the Migrant Protection Protocols,
                               including but not limited to any redactions of respondents’ A-
                               numbers.

                3.     Any correspondence, memoranda, reports, notes, meeting notes, calendars,
                       telephone logs, or other records – whether in proposed, draft, or final form,
                       and whether paper or electronic (including e-mail or cables) – that discuss,
                       describe, reference, or otherwise refer or apply to the subject areas listed in
                       categories 1 and 2 above.

       62.      Plaintiff requested expedited processing of their request based on several grounds.

Exhibit #1.

       63.      To date, ICE has not provided any letter or correspondence regarding Plaintiff’s

FOIA request.

       64.      ICE has failed to accept or deny Plaintiff’s request for expedited processing.

                                 V.      CLAIMS FOR RELIEF

                COUNT ONE: VIOLATION OF THE FREEDOM OF INFORMATION ACT
                                 5 U.S.C. § 552(a)(4)(B)
                            DENIAL OF EXPEDITED PROCESSING

       65.      Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

       66.      Plaintiff sought expedited processing of their request based on several factors

demonstrating a compelling need as articulated in their original request to ICE. 5 U.S.C. §

552(a)(6)(E); 6 C.F.R. § 5.5(e)(3).

       67.      Plaintiff has demonstrated a compelling need for the expedited processing of their

FOIA request.

                                                             Plaintiff’s Original Complaint - Page 12 of 14
              Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 13 of 22



       68.      ICE’s failure to grant Plaintiff’s request for expedited processing constitutes an

unlawful withholding of agency records in violation of the FOIA.

       69.      Plaintiff has constructively exhausted all available administrative remedies.

               COUNT TWO: VIOLATION OF THE FREEDOM OF INFORMATION ACT
                                5 U.S.C. § 552(a)(4)(B)
                  UNLAWFUL WITHHOLDING OF AGENCY RECORDS BY ICE

       70.      Plaintiff re-alleges and incorporates by reference all allegations in the foregoing

paragraphs.

       71.      Plaintiff has a legal right under FOIA to timely search and release of responsive,

non-exempt agency records responsive to her July 1, 2019 FOIA request.

       72.      No legal basis exists for ICE’s failure to adequately and timely search for and

release responsive agency records in compliance with FOIA’s time limits.

       73.      ICE’s failure to make reasonable and timely efforts to search for and release

responsive agency records constitutes an unlawful withholding under the Act that this Court can

and should remedy through declaration and injunction.

       74.      Because ICE has failed to comply with the Act’s time limits, Plaintiff has

constructively exhausted her administrative remedies.

                                VI.      REQUEST FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court:

       1.       Enter judgment in favor of Plaintiff and against all Defendants.

       2.       Order Defendants to process Plaintiff’s FOIA request expeditiously in accordance

                with 5 U.S.C. § 552(a)(6)(E) and 6 C.F.R. § 5.5(e).

       3.       Declare Defendants’ withholdings under the FOIA unlawful and enjoin these

                unlawful withholdings.




                                                            Plaintiff’s Original Complaint - Page 13 of 14
           Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 14 of 22



      4.     Order Defendants to, as soon as practicable, conduct a prompt and adequate search

             for all responsive records, determine which, if any portions of such records are

             exempt, and require Defendants to release the remaining portions of these agency

             records.

      5.     Award Plaintiff reasonable costs and attorney’s fees pursuant to 5 U.S.C. §

             552(a)(4)(E) and/or 28 U.S.C. § 2412(d)(1)(A).

      6.     Award Plaintiff such further relief as the Court deems just, equitable, and

             appropriate.

Date Submitted: August 22, 2019                  Respectfully submitted,

                                                 THE LAW OFFICE OF LYNN COYLE, PLLC
                                                 2515 N. Stanton Street
                                                 El Paso, Texas 79902
                                                 Telephone: (915) 532-5544
                                                 Facsimile: (915) 532-5566

                                                 /s/ Christopher Benoit
                                                 LYNN COYLE
                                                 State Bar No. 24050049
                                                 lynn@coylefirm.com
                                                 CHRISTOPHER BENOIT
                                                 State Bar No. 24068653
                                                 chris@coylefirm.com

                                                 and

                                                 /s/ R. Andrew Free
                                                 *R. ANDREW FREE, TN BPRN 030513
                                                 THE LAW OFFICE OF R. ANDREW FREE
                                                 P.O. Box 90568
                                                 Nashville, TN 37209
                                                 Telephone: (844) 321-3221x1
                                                 Facsimile: (615) 829-8959
                                                 Andrew@ImmigrantCivilRights.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                 *Application for admission pro hac vice
                                                 forthcoming



                                                        Plaintiff’s Original Complaint - Page 14 of 14
Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 15 of 22




           EXHIBIT
             1
                    Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 16 of 22




From:                            Melissa M. Lopez <mlopez@dmrs-ep.org>
Sent:                            Monday, July 01, 2019 11:28 PM
To:                              ICE-FOIA@dhs.gov
Subject:                         FOIA Request
Attachments:                     MPP FOIA Request ICE.pdf


Attached is a FOIA Request being submitted by our office. Please let me know if you have any questions.

Thanks,
Melissa M. Lopez
Executive Director/Attorney at Law
Diocesan Migrant & Refugee Services, Inc.
2400A E. Yandell Dr.
El Paso, TX 79903
(915) 532-2688 Direct Dial
(915) 532-3975 DMRS Main Line
(915) 532-4071 Fax



***This communication may contain privileged and/or confidential information. The information is
intended only for the person or entity to which it is addressed. If you are not the intended recipient,
you are hereby notified that disclosing, copying, or distributing of the contents is strictly
prohibited. If you have received this message in error, please contact the sender and destroy any
copies of this document.




                                                          1
Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 17 of 22
Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 18 of 22
Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 19 of 22
Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 20 of 22
Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 21 of 22
Case 3:19-cv-00236 Document 1 Filed 08/22/19 Page 22 of 22
